Carleton Harris, Chief Justice, dissenting. I disagree with the reversal in this case. As to the first point relating to the attempt to interrogate Officer Morfey regarding the arrangements made with an “undercover” helper, Billy Lincoln, I simply point out that Lincoln was not involved in any way with the sale made by appellant Brascomb. Rather, the “contact man” in this transaction was James “Jazzbone” Barnes. Whatever agreement Morfey had with Lincoln was completely collateral to the entrapment issue since appellant admittedly had absolutely no connection or contact with Lincoln. Morfey was questioned fully about his arrangement with Barnes and the officer explained his agreement with Barnes and stated that the latter was paid. I cannot see how the case of French v. State, 260 Ark. 473, 541 S.W. 2d 680, has any relevancy whatsoever to the facts in the present litigation. In French, the defendant testified that he was talked into obtaining the marijuana by an agent named Haas working on behalf of the government, and it was contended that Haas was paid by the Drug Enforcement Administration on a contingent fee basis, dependent upon the result in the case and the number of arrests effected. The defense attempted to call a special agent of the government to show the financial arrangement with Haas, which the trial court denied, and this court reversed. Now — let it be pointed out that French testified that Haas was the individual who talked him into getting the marijuana.1 Haas accordingly in that case, stood in the same position as "Jazzbone” Barnes in the present case, but it is not contended, even in the slightest, that Lincoln had anything at all to do with enticing Brascomb into making the heroin sale. I would affirm the judgment. Fogleman, J., joins in this dissent.   Haas did not testify.